Citation Nr: 1116452	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left shoulder strain with bursitis.

2. Entitlement to service connection for degenerative disc disease of the cervical spine.

3. Entitlement to service connection for arthritis and disc disease of the lumbar spine.

4. Entitlement to an earlier effective date for the grant of service connection of the left knee.

5. Entitlement to an earlier effective date for the grant of service connection of the right knee.

6. Entitlement to an earlier effective date for the grant of service connection for recurrent perirectal abscesses.

7. Entitlement to an earlier effective date for the grant of service connection for thoracic spine dextroscoliosis.

8. Entitlement to an earlier effective date for the grant of service connection for major depressive disorder.  

9. Entitlement to an initial rating higher than 10 percent for retropatellar pain syndrome of the left knee.

10. Entitlement to an initial rating higher than 10 percent for retropatellar pain syndrome of the right knee.

11. Entitlement to an initial rating higher than 30 percent for recurrent perirectal abscesses before October 3, 2007.  

12. Entitlement to an initial rating higher than 10 percent for thoracic spine dextroscoliosis before September 26, 2003.

13. Entitlement to an initial rating higher than 30 percent for major depressive disorder before March 28, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1993 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2003, in October 2003, in January 2006, and in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a statement in April 2008, the Veteran clarified that she was only appealing an initial rating higher than 30 percent for recurrent perirectal abscesses before October 3, 2007, an initial rating higher than 10 percent for thoracic spine dextroscoliosis before September 26, 2003, and an initial rating higher than 30 percent for major depressive disorder before March 28, 2007.  Therefore the claims are limited to these staged ratings.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is clear intent a claimant may limit the appeal to a specific rating).

In May 2010, the Board remanded the claims for a hearing before a Decision Review Officer, which was held in October 2010.  

The claim of service connection for a left shoulder disability was denied by a rating decision in September 2001.  The Veteran did not appeal this decision.  However, the evidence associated with the claims file since the issuance of the rating decision in September 2001 includes service treatment records subsequently submitted by the Veteran which were not in the claims folder at the time of that rating decision.  A governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  



The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As the newly associated service treatment records are relevant to the left shoulder disability, the claim pertaining to such disability must be reconsidered de novo and the Board has characterized the issue on appeal accordingly.

Further, in light of the decision below granting an earlier effective date for the grant of service connection for thoracic spine dextroscoliosis and major depressive disorder based on newly associated service treatment records, the initial rating of thoracic spine dextroscoliosis before September 26, 2003 and the initial rating for major depressive disorder before March 28, 2007 are deferred pending the implementation of earlier effective dates for the grants of service connection.  38 C.F.R. § 3.156(c)(4).

The claims of service connection for a left shoulder disability, cervical spine disability, and lumbar spine disability, and the claims of increase for the right knee, the left knee, and perirectal abscesses are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. On August 18, 2000, the Veteran filed a claim of service connection for a left knee disability.

2. On August 18, 2000, the Veteran filed a claim of service connection for a right knee disability.

3. On August 18, 2000, the Veteran filed a claim of service connection for mild scoliosis.  

4. On August 18, 2000, the Veteran filed a claim of service connection for major depression.

5. A rating decision in September 2001, denied service connection for a bilateral knee disability, mild scoliosis, and major depression, which the Veteran did not appeal and the rating decision became final; however, service treatment records were not part of the claims folder at the time of the rating decision in September 2001 and in January 2003 the Veteran submitted a copy of service treatment records in her possession.  

6. The original claim for VA disability compensation for recurrent perirectal abscesses was received at the RO on January 28, 2003 and there was no pending claim, formal or informal, before January 28, 2003.


CONCLUSIONS OF LAW

1. An effective date of August 18, 2000, for the grant of service connection for retropatellar pain syndrome of the left knee, is established.  U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3) (2010).  

2. An effective date of August 18, 2000, for the grant of service connection for retropatellar pain syndrome of the right knee, is established.  U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3) (2010).  

3. An effective date of August 18, 2000, for the grant of service connection for thoracic spine dextroscoliosis, is established.  U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3) (2010).  

4. An effective date of August 18, 2000, for the grant of service connection for major depressive disorder, is established.  U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3) (2010).  

5. The criteria for an effective date earlier than January 28, 2003, for the grant of service connection for recurrent perirectal abscesses have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

On the claim for an earlier effective date, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As for the claims for an earlier effective date, with the exception of the claim for an earlier effective date for the grant of service connection for recurrent perirectal abscesses, the RO provided the Veteran content-complying VCAA notice on the underlying claims of service connection by letters dated in June 2001 and in March 2003 (which also addressed notice on new and material evidence, which as explained earlier is not an issue in appellate status).  As for the claim for an earlier effective date for the grant of service connection for recurrent perirectal abscesses, a VCAA notice was provided by letter in August 2009.  



Nevertheless, where, as here, the claims have been granted and effective dates have been assigned, the claims have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  

Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

On the claims decided, there is no indication of the existence of additional evidence to substantiate the claims on appeal, no further assistance to the Veteran is required to comply with the duty to assist.  And a VA examination or VA medical opinion is not needed to decide the claims for earlier effective dates for service connection. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

Legal Criteria

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).



The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  An award made based on records identified in (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or other date as may be authorized by the provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Analysis

Earlier Effective Date for the Grant of Service Connection for the Left Knee, Right Knee, Recurrent Perirectal Abscesses, Thoracic Spine Dextroscoliosis, 
and Major Depressive Disorder

During a Decision Review Officer Hearing in October 2010, the Veteran contended that she should be entitled to an effective date of August 18, 2000, for the grant of service connection for the left knee, right knee, recurrent perirectal abscesses, thoracic spine dextroscoliosis, and major depressive disorder.





During a hearing in January 2006, the Veteran stated that the effective date should be dated back to 1994 because she filed the claims for service connection after separation from service.  She further indicated that she submitted an address change with the United States Post Office and VA when she moved, however VA mailed correspondence to a previous address.  In a statement dated in January 2006, the Veteran stated that in 1994 she submitted a claim of service connection for the knees, thoracic spine, and depression after separation from service.  In the letter of January 2006, the Veteran noted that after discharge from service in 1994 she moved from Texas to Alabama, returned to Texas in 1996, at which time she contacted VA.  She indicated that she moved again in 2000, filed an address change with the Postal Service and informed the VA of her new address.  

There is a legal presumption of administrative regularity which, as applied to this case, means that if VA received the claims in 1994 VA would have taken been appropriately action to develop the claims, to include communicating with the Veteran at her last address of record.

This legal presumption is rebuttal by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  To the extent the Veteran implicitly shifts the burden to VA to explain the nonreceipt of the 1994 application, this argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (The presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary.).

As the record contains no communication from the Veteran prior to August 18, 2000, expressing the intent to file a claim of service connection for bilateral knee injury, mild scoliosis, and depression, there is no pending claim, formal or informal, before August 18, 2000 for service connection for a bilateral knee disability, thoracic spine dextroscoliosis, and depression.  38 C.F.R. §§ 3.155, 3.160(c).  

The Board notes that the rating decision in September 2001 denied service connection for a bilateral knee injury, mild scoliosis, and major depression.  The Veteran did not appeal this decision and this decision became final.  In January 2003, a claim was received from the Veteran to reopen service connection for the bilateral knee injury, mild scoliosis, and depression.  As subsequent to the rating decision in September 2001 the Veteran in January 2003 submitted service treatment records which were not in the claims folder at the time of the rating decision in September 2001, the claims were reconsidered.  
See 38 C.F.R. § 3.156(c)(1).  

Based on the service treatment records, a rating decision in August 2003 granted service connection for bilateral retropatellar pain syndrome of the knees, a rating decision in October 2003 granted service connection for dextroscoliosis of the spine, and a rating decision in October 2007 granted service connection for major depressive disorder.  

An award made based on service treatment records received subsequent to a final rating decision is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

As the previously decided claims of service connection for bilateral knee injury, mild scoliosis, and depression were received on August 18, 2000, there is no factual or legal basis to assign an effective date before August 18, 2000 for the grant of service connection for bilateral knee injury, thoracic spine, and depression.  For these reasons, the Board finds that an effective date of August 18, 2000, for service connection for the left knee, right knee, thoracic spine dextroscoliosis and major depressive disorder is warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).






As for the claim for an earlier effective date for the grant of service connection for recurrent perirectal abscesses, the effective date of the award of service connection is based on the date that the application upon which service connection is awarded is filed, which in this case is January 28, 2003, there is no factual or legal basis to assign an effective date before January 28, 2003.  For these reasons, the Board finds no legal basis for awarding service connection for recurrent perirectal abscesses earlier than January 28, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the preponderance of the evidence is against the claim for an effective date earlier than January 28, 2003, for the grant of service connection for recurrent perirectal abscesses, the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An effective date of August 18, 2000, for service connection for retropatellar pain syndrome of the left knee is granted.

An effective date of August 18, 2000, for service connection for retropatellar pain syndrome of the right knee is granted.

An effective date of August 18, 2000, for service connection for thoracic spine dextroscoliosis is granted.

Entitlement to an effective date earlier than January 28, 2003 for recurrent perirectal abscesses is denied.

An effective date of August 18, 2000, for service connection for major depressive disorder is granted.




REMAND

In January 2003, the Veteran submitted a copy of service treatments records in her possession, a review of the claims file shows that service treatment records from the service department have not been obtained.  In May 2000 and in September 2005, the Records Management Center indicated that the service treatment records were not held there.  In March 2001, Lackland Air Force Base indicated that an admission record dated in 1994 was retired to the National Personnel Records Center (NPRC).  Efforts need to be made to obtain service treatment records from the service department.

As for the claim of service connection for the left shoulder, cervical spine, and lumbar spine, the available service treatment records in February 1993 document left shoulder myalgia; in May 1993, left upper trapezius strain versus myofascial pain; in August 1993 low back pain; in March 1994 left shoulder bursitis; and in June 1994 left shoulder pain assessed as myofascial pain syndrome.  

After service, the records document left shoulder, cervical spine, and lumbar spine complaints.  In August 1999, private medical records show that in July 1999 the Veteran had an injury on the job putting a patient in a wheelchair and subsequently developed bilateral shoulder pain, numbness in the biceps area, and numbness of the second and fifth digits of her left hand.  It was noted that the Veteran had congenital as well as acquired spinal stenosis and her shoulder pain could be indicative of cervical radiculopathy.  X-rays in July 1999 shows a partial separation of the left acromioclavicular joint.  In September 1999, an EMG suggested left brachial plexitis.  In May 2002, by MRI the findings were degenerative changes of the cervical and lumbar segments of the spine.  In August 2002, it was noted that in April 2002 the Veteran injured her neck, back, and shoulder, lifting a patient.  







In January 2006, a private physician expressed the opinion that the Veteran's neck and shoulder disabilities could be attributed to nerve root compression, which was a congenital condition and that the conditions were aggravated by service and that the cervical and lumbar nerve root compressions were secondary to congenital spinal stenosis and further complicated by the dextroscoliosis, a service-connected disability.  

On VA examination in February 2008, the VA examiner concluded that the Veteran's congenital stenosis of the cervical spine and low back disability were not aggravated by service and specifically noted that pain was the major manifestation of the low back disability.  

As the evidence summarized above shows post-service injuries and there is conflicting evidence regarding the etiology of the Veteran's left shoulder, cervical spine disability, and lumbar spine disability, a VA examination and medical opinion are necessary to decide the claims. 

In light of the Board's decision granting effective dates of August 18, 2000, the claims for increase for service connection for retropatellar pain syndrome of the left knee, retropatellar pain syndrome of the right knee, thoracic spine dextroscoliosis, and major depressive disorder need to be rated before January 2003.

As for the initial rating claims for retropatellar pain syndrome of the right and left knee, the Veteran's last VA examination was in February 2008, at which time she described occasional swelling, stiffness and soreness in her knees and flare-ups of pain once per month.  In April 2008, the Veteran indicated that she had constant daily knee pain and in October 2010 she testified that she felt her knee cap move.  As the evidence suggests a material change in the knee disabilities, a reexamination is in order under 38 C.F.R. § 3.327.




In January 2006, the Veteran testified that she was being treated by her private physician for bowel incontinence and on several occasions went to the emergency room at Baptist Hospital.  As these records are pertinent to the Veteran's claim for increase for perirectal abscesses before October 3, 2007, the records need to be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Make another request for service treatment records.  
If the records cannot be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf private records of treatment for perirectal abscesses before October 2, 2007, to include records from Dr. Edwards and emergency room records from Baptist Hospital.  

3.  Afford the Veteran a VA orthopedic examination and a VA neurological examination to determine the following:

a).  Does the Veteran have congenital disabilities of the left shoulder, cervical spine, or lumbar spine and, if so, whether any congenital disability was aggravated by service, that is, did the congenital disability increase in severity during service beyond the natural progress of the condition as contrasted to a temporary worsening of symptoms?






b).  If the left shoulder disability, cervical spine disability, or lumbar spine disability are not congenital, is it at least as likely as not that any current disability is related to service to include left shoulder myalgia noted in February 1993, low back pain in August 1993, and left shoulder bursitis noted in March 1994?

c).  Whether it is at least as likely as not that the left shoulder disability, cervical spine disability, or lumbar spine disability is proximately due to or the result of the service-connected thoracic spine dextroscoliosis or the service-connected fibromyalgia; or the service-connected thoracic spine dextroscoliosis or the service-connected fibromyalgia aggravated the nonservice-connected left shoulder disability, the cervical spine disability, and the lumbar spine disability, that is, the nonservice-connected disability increased in severity during service beyond the natural progress of the condition as contrasted to a temporary worsening of symptoms?

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are multiple potential factors, 





when the in-service findings and service-connected disabilities are not more likely than any other to cause or aggravate the nonservice-connected disabilities and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.  

4.  Assign a disability rating for service-connected retropatellar pain syndrome of the left knee, retropatellar pain syndrome of the right knee, thoracic spine dextroscoliosis, and major depressive disorder before January 28, 2003

5.  Afford the Veteran a VA examination to determine the current level of severity of the service-connected right knee disability and the service-connected left knee disability.  

The examiner is asked to describe the range of motion in each knee in degrees of flexion and extension using a goniometer and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use.  Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  

The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability which is slight, moderate or severe. 

The claims folder should be made available to the examiner for review. 

6. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


